   Case 1:21-cv-00034-SPB-RAL Document 7 Filed 05/28/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GERMAN BERMUDEZ RODRIGUEZ, )
               Petitioner,  )                          C.A. No. 21-34 Erie
                            )
            v.              )                          District Judge Susan Paradise Baxter
                            )                          Magistrate Judge Richard A. Lanzillo
SUPERINTENDENT MICHAEL      )
CLARK, et al.,              )
               Respondents. )



                                    MEMORANDUM ORDER

          This pro se action for habeas corpus relief was originally filed on January 13, 2021, by

Petitioner German Bermudez Rodriguez, an inmate incarcerated at the State Correctional

Institution at Albion Pennsylvania (“SCI-Albion”). In his habeas petition, Petitioner seeks relief

under 28 U.S.C. § 2254, in the form of an Order directing SCI-Albion officials to provide him

with mental health services, and to either supply him with a keyboard he purchased and never

received or give him a refund. The petition was referred to United States Magistrate Judge

Richard A. Lanzillo, for report and recommendation in accordance with the Magistrate Judges

Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrate

Judges.

          On March 25, 2021, Magistrate Judge Lanzillo issued a Report and Recommendation

(“R&R”) recommending that the petition be dismissed, without prejudice, because Petitioner has

failed to allege any cognizable grounds for habeas relief, and recommending further that a

Certificate of Appealability be denied [ECF No. 6]. Objections to the R&R were due to be filed

by April 12, 2021; however, no objections have been received from Petitioner.




                                                   1
      Case 1:21-cv-00034-SPB-RAL Document 7 Filed 05/28/21 Page 2 of 2




         Thus, after de novo review of the petition and documents in the case, together with the

report and recommendation, the following order is entered:

        AND NOW, this 28th day of May, 2021,

        IT IS HEREBY ORDERED that the within petition for a writ of habeas corpus is

DISMISSED, without prejudice, and that a Certificate of Appealability is DENIED. The report

and recommendation of Magistrate Judge Lanzillo, dated March 25, 2021 [ECF No. 6], is

adopted as the opinion of this Court. As there are no further matters pending before the Court

relative to the instant petition, the Clerk is directed to mark this case “CLOSED.”



                                              _____________________________
                                              SUSAN PARADISE BAXTER
                                              United States District Judge


cc:     The Honorable Richard A. Lanzillo
        United States Magistrate Judge

        All parties of record




                                                 2
